Citation Nr: 1517953	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  11-19 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen the claim of entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received in order to reopen the claim of entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing loss. 

5.  Entitlement to an initial evaluation in excess of 10 percent for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to February 1946.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in December 2010 and April 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In a June 2011 rating decision, the RO assigned a 10 percent rating for headaches, effective October 18, 2005, the date of the original service connection claim.  Because the initial disability rating assigned is not the maximum rating available for this disability, the claim remains in appellate status, and the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Fenderson v. West, 12 Vet. App. 119 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial evaluation in excess of 10 percent for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for tinnitus was most recently denied in a January 2008 rating decision; the Veteran did not perfect an appeal nor was any new and material evidence received within the appeal period.
 
2.  Evidence received since the January 2008 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus.

3.  The Veteran's claim for entitlement to service connection for bilateral hearing loss was denied in a January 2008 rating decision; the Veteran did not perfect an appeal nor was any new and material evidence received within the appeal period.
 
4.  Evidence received since the January 2008 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

5.  The evidence is at least in equipoise as to whether the Veteran has tinnitus due to an event or incident of his active service.

6.  The evidence is at least in equipoise as to whether the Veteran has bilateral hearing loss due to an event or incident of his active service.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision that reopened and denied a claim of entitlement service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  The criteria to reopen the claim of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The January 2008 rating decision that denied a claim of entitlement service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 
4.  The criteria to reopen the claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).
 
6.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable disposition herein, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA. 38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The Court held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2014) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id. 

In October 2005, the Veteran filed a claim to establish service connection for tinnitus.  The Veteran's claim was denied in a February 2006 rating decision, which found that evidence did not show a current tinnitus disability from discharge to the present.  Although notification of the rating decision and his appellate rights was provided to the Veteran in February 2006, he did not perfect an appeal.  New and material evidence in support of the claim was not received within the appeal period.  As such, the February 2006 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

Service personnel records relevant to the claim were received in March 2007.  Under 38 C.F.R. § 3.156(c)(1), any time after VA issues a decision on a claim and receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.

In March 2007, the Veteran filed a claim to establish service connection for bilateral hearing loss as well as a petition to reopen his claim for service connection for tinnitus.  A January 2008 rating decision granted the Veteran's petition to reopen his claim for service connection for tinnitus, finding that new and material evidence had been received to reopen the prior denial.  However, the RO then considered each claim on the merits and denied entitlement to service connection for tinnitus and for bilateral hearing loss.  Service connection for bilateral hearing loss was denied, as there was no evidence of a disability which occurred in or was caused by service.  Service connection for tinnitus was denied, as there was no evidence of a chronic disability in service, no evidence that the disability was continuously diagnosed since service, and no evidence that tinnitus was medically linked to service.  

Although notification of the rating decision and his appellate rights was provided to the Veteran in February 2008, he did not perfect an appeal.  New and material evidence in support of the claims was not received within the appeal period.  As such, the January 2008 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In March 2012, the Veteran filed petitions to reopen his claims.  An April 2013 rating decision denied the Veteran's petitions to reopen, finding that new and material evidence had not been received to reopen the prior denials.  The Veteran timely appealed. 

Although the AOJ previously denied the Veteran's petition to reopen, the Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claims is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

Evidence received since the last final January 2008 rating decision includes VA and private treatment records, an April 2009 private medical opinion from Dr. Lindefjeld, a May 2013 private medical opinion from Dr. Capo, an October 1999  Medicare Agreement, and a December 2014 VA medical opinion.  All the evidence is new, in that it was not previously of record at the time of the January 2008 rating decision.  A December 2011 VA audiology consult clearly showed bilateral hearing loss for VA purposes.  Furthermore, in the April 2009 private medical opinion, the physician noted records showed that the Veteran had suffered from tinnitus since being wounded during combat in 1944.  In the May 2013 private medical opinion, the physician opined that the Veteran's noise-induced sensorineural hearing loss and tinnitus was causally related to his active service, demonstrating the existence of a causal relationship between the Veteran's active service and his current tinnitus and bilateral hearing loss.  As the December 2011 VA audiology consult as well as the April 2009 and May 2013 private medical opinions addressed elements the AOJ found lacking in the January 2008 rating decision, the evidence is material.  Shade, 24 Vet. App. at 117.  On that basis, the Veteran's claims of entitlement to service connection for tinnitus and bilateral hearing loss are reopened.

Service Connection for Tinnitus and Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss and for tinnitus due to exposure to acoustic trauma as well as noise exposure during combat in service.  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, such other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2014); see also Fountain v. McDonald, --- Vet.App. ----, 2015 WL 510609 (Vet. App.).  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  As bilateral hearing loss and tinnitus are considered an organic diseases of the nervous system under 38 C.F.R. § 3.309, the provisions of 38 C.F.R. § 3.303(b) are applicable in this case.  

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); see also Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus). 

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

An October 1942 service induction examination report showed hearing in each ear was 20/20 with no ear abnormalities.  Service treatment records revealed that the Veteran was injured during combat in November 1944.  It was indicated that the Veteran saw heavy combat in the forest and was knocked unconscious for an hour, questionably, by a shell landing 10 feet away.  After returning to his unit, it was indicated that his head ached severely in frontal and temporal areas and he was partially deafened as well as had tinnitus bilaterally.  In December 1944, the Medical Corps Board listed his diagnosis as neurosis, anxiety state, acute, moderate, improved, manifested by hysterical complaints, headaches and pains in chest and tics.  His injuries were noted to be in the line of duty and combat incurred.  The Veteran was found to be emotionally unsuited for combat duty and sent for limited assignment.  A February 1946 separation examination report showed hearing in each ear was 15/15 for whispered voice.

The Veteran's Enlisted Record and Report of Separation revealed that his military occupational specialty (MOS) was Radio Operator and noted his receipt of the Combat Infantryman Badge (CIB).  The Veteran's DD Form 215 verified his status as a combat veteran, to include his receipt of the Purple Heart.

Post-service private treatment notes dated in February 1987 showed complaints of right ear pain.  An October 1999 Medicare Agreement showed that the Veteran received a variety of audiological testing at that time from a private audiologist.

In an October 2005 statement, the Veteran indicated that he had ringing of the ears since suffering a concussion from a grenade in service. 

In a December 2005 VA PTSD examination report, the Veteran discussed his employment history, noting that he had worked for Railway Express for 30 years before retiring and going to work for the Town of Hempstead before retiring from that position in the mid-1980s.  

In a February 2007 statement, the Veteran reported being wounded by mortar and artillery fire in November 1944.  He indicated that poor hearing and other residuals were with him to the present day. 

In an April 2007 statement, a private physician, Dr. Ferrara, indicated that the Veteran was currently under his care and suffered from tinnitus. 
In a November 2007 VA examination report, the Veteran stated that he had decreased hearing acuity, bilaterally, worse in the left ear, since 1946.  He indicated that his hearing loss was progressive in nature as well as reported constant bilateral tinnitus since 1947.  He asserted that his hearing loss and tinnitus were the result of a concussion explosion incurred in 1944.  The Veteran denied history of ear infections, ear surgery, familial hearing loss, previous hearing aid use, or occupational/recreational noise exposure.  The examiner noted that audiological test results were unreliable and should not be used for rating purposes.  On physical examination, the Veteran had unobstructed ear canals and Type A tympanograms consistent with normal middle ear function.  After reviewing the claims file and examining the Veteran, the examiner opined that any organic hearing loss or claimed tinnitus were not the result of military service.  It was noted that there was no evidence to support that conditions noted in service continued following service separation.  The examiner further highlighted that the Veteran had filed numerous appeals over a 30 year period for multiple conditions, none of which included impaired hearing or tinnitus.  In addition, the examiner found that there was no evidence showing that the Veteran was treated for tinnitus or hearing since his separation, as the first documentation of tinnitus was provided by a private physician in 2007 (over 60 years post separation) and the first documented audiological examination was performed as part of the current evaluation. 

In March 2008, the Veteran continued to assert that he had tinnitus for many years and had hearing loss since his in-service concussion injury in 1944. 

In an April 2009 private medical opinion, Dr. Lindefjeld noted that the Veteran's records showed he sustained a concussion when wounded in combat in 1944, and has suffered from chronic headaches and tinnitus since that time.  The physician indicated that there was ample medical evidence to show that brain injuries of this kind subsequently manifest residuals of the kind that the Veteran was suffering. 

In a December 2011 VA audiology consult, the Veteran reported hearing difficulty over the past two to three years, with the left ear being worse.  The Veteran also reported constant bilateral tinnitus.  He noted having head trauma (concussions during the war) as well as noise exposure in the military (combat) and occupationally (machinery).  However, he denied ear surgery, ear infections, discharge, ototoxic medications, family history of hearing loss, recreational noise exposure, or previous hearing aid use.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
50
65
65
LEFT
45
40
60
90
95

Speech audiometry revealed speech recognition ability of 40 percent in the right ear and 40 percent in the left ear.  Audiometry was not performed using Maryland CNC, instead the tests were performed using CIDW-22.  The examiner diagnosed mild sloping to profound sensorineural hearing loss from 250 through 8000 Hertz.  Accordingly, bilateral hearing loss to be considered a disability for VA standards was shown.  38 C.F.R. § 3.385.  

In a May 2013 private medical opinion, Dr. Capo indicated that the Veteran reported exposure to a tremendous amount of artillery fire and developed tinnitus and hearing loss that had existed since service.  Audiometric evaluation was noted to show moderate to severe, bilateral sensorineural hearing loss, a bit worse in the left ear as compared to the right ear.  The physician indicated that there was no appreciable speech discrimination in the left ear and there was 68 percent speech discrimination in the right ear.  Tympanograms were noted to be of a normal type A bilaterally.  Dr. Capo then opined that the Veteran was suffering from noise-induced sensorineural hearing loss and tinnitus, causally related to his active service from 1942 to 1946. 

In a December 2014 VA medical opinion, the examiner noted review of the claims file, opining that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In the cited rationale, the examiner noted that the service treatment records were silent for hearing loss/tinnitus and there was no evidence to support that the Veteran had hearing loss and/or tinnitus since military service.  The examiner highlighted that Dr. Capo's medical opinion had no rationale, except for the Veteran's statement, which was not supported by the evidence of record.  It was further noted that records were silent for hearing complaints/tinnitus until 2005, 60 years after military documentation of chronicity.  

After a thorough review of the evidence of record, the Board concludes that service connection for tinnitus and bilateral hearing loss is warranted.  Post-service evidence in the claims file did reflect findings of constant, bilateral tinnitus and bilateral hearing loss for VA purposes as defined by 38 C.F.R. § 3.385.  The Board has also considered the Veteran's statements concerning in-service acoustic trauma as well as his documented duty assignments and status as a combat veteran.  Under 38 U.S.C.A. § 1154(b), in-service incurrence of injury, specifically combat noise exposure and acoustic trauma, is met as to tinnitus and bilateral hearing loss.

During the pendency of the appeal, the Veteran continually asserted that he experienced tinnitus and bilateral hearing loss since an in-service concussion injury incurred during combat in 1944.  The Veteran further asserted that these symptoms persisted from the time of service until the present.  Such lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay statements are competent evidence of a diagnosis if they describe symptoms that support a later diagnosis by a medical professional).  The Board is cognizant that the Veteran reported hearing difficulty over the past two to three years in an isolated VA treatment record.  However, the majority of the Veteran's written statements are internally consistent, as he has repeatedly asserted that he had ringing in his ears and hearing loss since service that continued to the present day.  Based on the above, the Board finds the Veteran's lay assertions of experiencing tinnitus and bilateral hearing loss since active duty service as competent and credible evidence.

The outstanding question is therefore whether there is a causal relationship or nexus between the Veteran's current tinnitus and bilateral hearing loss and in-service noise exposure.  The above evidence reveals that there is evidence both for and against the claims on appeal.

In view of the totality of the evidence, including the Veteran's documented status as a combat veteran, the in-service noise exposure, the current findings of tinnitus and bilateral hearing loss under 38 C.F.R. § 3.385, the equally flawed but equally probative findings in the November 2007 VA examination report and December 2014 VA medical opinion as well as the April 2009 and May 2013 private medical opinions, and the competent and credible lay assertions of record, the Board finds that Veteran's tinnitus and bilateral hearing loss cannot be reasonably disassociated from his military service.  The Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for tinnitus and bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened. 

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

The record shows that the Veteran last underwent VA examination in connection with his initial rating claim for headaches in April 2013.  In a March 2015 Informal Hearing Presentation, the Veteran's representative asserted that the Veteran's headaches had worsened since the April 2013 examination.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (April 7, 1995).  As the Veteran has asserted that his condition has worsened, the Board finds that an additional examination is warranted to determine the current nature and severity of the Veteran's service-connected headaches.

Finally, the record reflects that the Veteran receives VA treatment, but the most recent treatment notes are dated in May 2013.  Thus all VA treatment notes dated from May 2013 forward should be added to the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims folder VA treatment records for the Veteran dated from May 2013 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  Thereafter, the AOJ must schedule the Veteran for an appropriate examination to determine the current severity of his service-connected headaches.  The entire record, to include a copy of this remand, must be made available to, and reviewed by, the examiner.  All indicated tests and studies must be accomplished.  The examiner should discuss all symptoms related to the Veteran's headaches in accordance with VA rating criteria.

3.  The AOJ must notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

4.  Finally, the AOJ must readjudicate the Veteran's claim on appeal, taking into consideration all relevant evidence associated with the evidence of record since the May 2013 supplemental statement of the case.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


